Citation Nr: 1329057	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  10-29 019	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for lumbar strain has been received.

2.  Whether new and material evidence to reopen a claim for service connection for migraine headaches has been received.

3.  Whether new and material evidence to reopen a claim for service connection for right shoulder bursitis has been received.

4.  Whether new and material evidence to reopen a claim for service connection for bilateral wrist tendonitis has been received.

5.  Whether new and material evidence to reopen a claim for service connection for bilateral epicondylitis has been received.

6.  Whether new and material evidence to reopen a claim for service connection for bilateral patellofemoral pain syndrome has been received.

7.  Whether new and material evidence has been received to reopen a claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A..
§ 1151, for additional gastrointestinal disability resulting from the use of medication prescribed by VA.

8.  Service connection for a stomach condition, claimed as a digestive system disorder and ruptured ulcer.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Paul Burkhalter, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran, his spouse, and a friend


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel




INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision in which the RO denied the Veteran's requests to reopen claims for service connection for bilateral wrist tendonitis, bilateral epicondylitis, right shoulder bursitis, a lumbar strain, migraine headaches and bilateral patellofemoral pain syndrome.  In November 2009, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in July 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month. 

In addition, the Veteran appeals a February 2011 rating decision in which the RO denied a request to reopen a claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional gastrointestinal disability resulting from the use of medication prescribed by VA, as well as denied service connection for a stomach condition, and denied a TDIU.  The Veteran filed a NOD in February 2012.  The RO issued a SOC in May 2013, and the Veteran filed a substantive appeal (via a VA Form 9) later that same month. 

The In response to his request, the Veteran was scheduled for a Board video-conference hearing in September 2013.


FINDINGS OF FACT

1.  The Veteran served on active duty from November 1978 to September 1992. 

2.  On September 4, 2013, the Board was notified by the RO that the Veteran died in July 2013; his death was confirmed via a subsequent Social Security Administration inquiry.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claims on appeal at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  These appeals on the merits have become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of these appeals or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2012).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim(s) originated.  


ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


